 



EXHIBIT 10.1 Form of deferred stock unit agreement

(ANDREW LOGO) [c95145c9514500.gif]

DEFERRED STOCK UNIT AGREEMENT
ANDREW CORPORATION
LONG TERM INCENTIVE PROGRAM

     THIS AGREEMENT is made as of the 8th day of February 2005 (the “Grant
Date”) between ANDREW CORPORATION, a Delaware corporation (the “Company”), and
                     (the “Participant”).

WITNESSETH:

     WHEREAS, the Company adopted the Andrew Corporation Long Term Incentive
Program (the “LTIP”) for the purpose of providing incentives to selected key
employees by making available to them opportunities to acquire an equity
interest in the Company; and

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has granted the Participant a Deferred Stock Unit
Award under the LTIP;

     NOW THEREFORE, in consideration of these premises, the parties hereto agree
as follows:

     1. Grant. The Company hereby grants to the Participant ___“Deferred Stock
Units.” Each Deferred Stock Unit shall entitle the Participant to one share of
Company Common Stock on the vesting date, subject to the terms of the LTIP and
this Agreement. Unless the context clearly provides otherwise, the capitalized
terms in this Agreement shall have the meaning ascribed to such terms under the
LTIP.

     2. Vesting; Termination of Employment. The Deferred Stock Units awarded
under this Agreement shall vest and become nonforfeitable in accordance with the
following:



  (a)   Subject to the following provisions of this Section 2, the Deferred
Stock Units shall vest and become nonforfeitable as shown below, unless
forfeited earlier under paragraph (e) below:

     
 
  25% on February 8, 2006

  50% on February 8, 2007

  75% on February 8, 2008

  100% on February 8, 2009



  (b)   If the Participant’s termination of employment occurs prior to
February 8, 2009, by reason of death or Disability, the Deferred Stock Units
shall vest and become nonforfeitable on the date of such death or Disability.

 



--------------------------------------------------------------------------------



 



  (c)   If the Participant’s termination of employment occurs by reason of
Retirement at least six months after the Grant Date, but before February 8,
2009, the Deferred Stock Units shall become vest and become nonforfeitable on
such termination of employment.     (d)   Unless forfeited earlier under
paragraph (e) below, the Deferred Stock Units shall vest and become
nonforfeitable upon a Change in Control.     (e)   Unless the Committee
determines otherwise in its sole discretion, if the Participant’s employment
with the Company terminates for any reason not specified in paragraphs (a),
(b) or (c) next above, all Deferred Stock Units which have not vested as of the
date of such termination of employment shall be permanently forfeited on such
termination date.

     3. Settlement of Deferred Stock Units. Deferred Stock Units shall be
settled solely in shares of Company Common Stock. As soon as practicable after
the vesting date specified in Section 2 above, the Participant shall be
transferred one share of Common Stock for each Deferred Stock Unit vesting on
such date.

     Notwithstanding the foregoing, the Participant may elect to defer the
receipt of shares otherwise payable on the vesting date. Elections to defer are
irrevocable by the Participant and must be made on the form provided by the
Company. However, the Committee may disregard any deferral election made by a
Participant if it determines that, due to changes in law or other circumstances,
an election will not operate to defer income tax recognition until the date that
shares are received by the Participant.

     If the Participant’s termination of employment occurs prior to the vesting
date and by reason of Retirement, Disability (as those terms are defined in the
LTIP) or death, the Deferred Stock Units shall be fully vested as of the
termination date and the resulting shares will be issued in accordance with the
plan. Deferred Stock Units shall be forfeited if the Participant’s termination
of employment occurs prior to the vesting date and for any reason other than
Retirement, Disability or death.

     If the Participant’s termination of employment occurs prior to a deferral
election date and by reason of Retirement, Disability or death, any vested
Deferred Stock Units will be issued upon the earlier event.

     All Deferred Stock Units, whether vested or unvested, are forfeited if the
Participant’s employment is involuntarily terminated for cause and could also be
declared forfeited if the Participant or the former Participant competes with
the Company or engages in conduct that, in the opinion of the Committee,
adversely affects the Company. For purposes of this Agreement, termination for
cause means that the Participant (1) has engaged in conduct that constitutes
willful gross neglect or willful gross misconduct with respect to employment
duties that results in material economic harm to the Company, (2) has engaged in
conduct that constitutes willful failure to perform duties or (3) has been
convicted of a felony that is materially injurious to the Company.

     4. Dividend Equivalents. On each dividend record date for Common Stock, the
Participant shall be credited with dividend equivalents in the form of
additional Deferred Stock Units. The amount of additional Deferred Stock Units
to be credited shall be equal to the amount of cash or the number of shares of
stock dividends that would have been payable to the Participant if each
outstanding Deferred Stock Unit on such dividend record date had been a share of
issued and outstanding Common Stock. If such dividends are payable in cash, the
cash amount will be converted to Deferred Stock Units based on

 



--------------------------------------------------------------------------------



 



the Market Value of the Common Stock on the date such dividends are paid.
Deferred Stock Units received under this Section 4 shall vest and become
nonforfeitable in accordance with Section 2 of this Agreement. Deferred Stock
Units received under this Section 4 will also be paid out in accordance with the
deferral election.

     5 Tax Withholding. This Agreement is subject to all applicable Federal,
state and local withholding taxes. The Participant may pay such withholding
taxes in cash, in shares of Common Stock having a Market Value equal to the
amount of such taxes, by having the Company withhold shares of Common Stock
otherwise transferable to the Participant, or in any combination thereof. To the
extent provided by the Committee, the Market Value of shares of Common Stock
withheld, or shares that have been held by the Participant less than six months
that are tendered in payment of withholding, cannot exceed the minimum tax
withholding required by law. No shares of Common Stock shall be transferred to
the Participant hereunder until such time as all applicable withholding taxes
have been satisfied.

     6. Rights Not Conferred. Nothing contained in the LTIP or in this Agreement
shall confer upon the Participant any right with respect to continued employment
by the Company or any affiliate or interfere in any way with the right of the
Company to terminate the employment of the Participant at any time. The
Participant shall have none of the rights of a stockholder with respect to the
Deferred Stock Units until such time, if any, that shares of Common Stock are
delivered to the Participant in settlement thereof.

     7. Agreement Not Assignable. This Agreement and the Deferred Stock Units
awarded hereunder are not transferable or assignable by the Participant;
provided that no provision herein shall prevent the designation of a Beneficiary
for the Deferred Stock Units in the event of the Participant’s death.

     8. Adjustments. If and to the extent that the number of outstanding shares
of Common Stock shall be increased or reduced in the event of a reorganization,
recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, or any other change in the corporate structure of
the Company, the number and kinds of shares subject to the Deferred Stock Units
awarded hereunder shall be proportionately adjusted by the Committee, whose
determination shall be conclusive.

     9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois.

     10. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

           
Participant’s Signature
   
 
         
Participant’s Name (Print or Type)
   
 
         
Street Address
   
 
         
City, State, Country, Zip Code
   

               
Social Security No.
  Telephone Number    
 
       
ANDREW CORPORATION
       

-s- Ralph E. Faison [c95145c9514501.gif]

By:

Ralph E Faison
President and Chief Executive Officer
Andrew Corporation

 